Name: Commission Regulation (EEC) No 3065/91 of 18 October 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 289/30 Official Journal of the European Communities 19, 10 . 91 COMMISSION REGULATION (EEC) No 3065/91 of 18 October 1991 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas a supplement to the target price for 'double zero colza and rape seed was fixed by Regulation (EEC) No 1722/91 for the 1991 /92 marketing year ; Having regard to the Treaty establishing the European Economic Community, Whereas the abatement of the subsidy for colza and rape seed which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 marke ­ ting year, has been fixed by Commission Regulation (EEC) No 2509/90 (') ; Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Whereas the abatement of the subsidy for sunflower seed which arise from the system of maximum guaranteed quantities for the 1990/91 marketing year has been fixed by Commission Regulation (EEC) 2833/90 (10) ; Having regard to Council Regulation (EEC) No 1 678/85 (3) fixing the conversion rates to be applied in agriculture, as last amended by Regulation (EEC) No 2922/91 (4), Whereas, owing to the lack of an adjustment in the rate of aid colza, rape seed and sunflower seed resulting from the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, the rate of the aid for this marketing year has only been able to be calculated provi ­ sionally on the basis of the abatement applicable for the 1990/91 marketing year ; whereas this amount should therefore only be applied provisionally and should be confirmed or replaced once the prices and related measures and the consequences of the maximum guaran ­ teed quantity arrangements for the 1991 /92 marketing year are known ; Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 16), and in particular Article 2 (3) thereof, Whereas Article 27a (3) of Regulation No 136/66/EEC provides that the adjustment of the amount of aid for rapeseed produced in Spain for the 1991 /92 marketing year shall be fixed so that the adjusted target price is the same in Spain as in the Community as constituted at 31 December 1985 ; Having regard to the opinion of the Monetary Committee, Whereas Article 27 of Regulation No 136/66/EEC provides that a subsidy should be granted in respect of oil seeds harvested and processed within the Community when the target price for a species of seed is higher than the price on the world market ; whereas these provisions at present apply only in respect of colza, rape and sunflower seeds ; Whereas Article 29 of Regulation No 136/66/EEC provides that the world market price, calculated for a Community frontier crossing point, is to be determined on the basis of the most favourable purchasing opportuni ­ ties, quotations being adjusted where necessary to take account of quotations for competing products ; Whereas the subsidy on oil seeds should, theoretically, be equal to the difference between those two prices ; Whereas the target price and the monthly increases in the target price for colza, rape and sunflower seed for the 1991 /92 marketing year were fixed by Council Regula ­ tions (EEC) No 1722/91Q and (EEC) No 1723/91 ( «) ; Whereas Article 4 of Council Regulation No 115/67/EEC of 6 June 1967 laying down criteria for determining world market prices for oil seeds and fixing the frontier crossing point ("), as last amended by Regulation (EEC) No 1983/82 (12), fixed the said crossing point at Rotterdam ; whereas Article 1 of that Regulation provides ( l) OJ No 172, 30. 9. 1966, p. 3025/66. 0 OJ No L 162, 26. 6 . 1991 , p. 27. (J) OJ No L 164, 24. 6 . 1985, p. 11 . 0 OJ No L 279, 7. 10 . 1991 , p. 43. 0 OJ No L 167, 25. 7. 1972, p. 9 . (*) OJ No L 201 , 31 . 7. 1990, p. 11 . o OJ No L 162, 26. 6. 1991 , p. 31 . o OJ No L 162, 26. 6. 1991 , p. 33. 0 OJ No L 237, 1 . 9 . 1990, p. 7. (,0) OJ No L 268, 29. 9. 1990, p. 86. ( ») OJ No 111 , 10. 6 . 1967, p. 2196/67. ( ,2) OJ No L 215, 23. 7. 1982, p. 6. 19. 10. 91 Official Journal of the European Communities No L 289/31 be determined on the basis of the value of the average quantities of oil and oil cake resulting from the proces ­ sing of 100 kilograms of seed within the Community less an amount corresponding to the cost of processing these seeds into oil and oil cake ; whereas the quantities and costs to be taken into consideration for the purposes of the calculation are fixed in Article 5 of Regulation No 225/67/EEC ; whereas the value of those quantities should be determined in accordance with Article 6 of that Regulation ; that when the world market price is being determined account should be taken of all offers on the world market known to the Commission and of quotations on those exchanges which are significant for international trade ; whereas Article 2 of Regulation No 225/67/EEC provides ' that offers and quotations which do not relate to ship ­ ments to be effected within 30 days following the date on which the world market price is determined should be disregarded ; whereas offers and quotations which the Commission believes, in view of general price movements or information available to it, not to be representative of the real trend of the market must also be disregarded ; Whereas offers and quotations relating to quantities of less than 500 tonnes and offers relating to seed of a quality other than that normally acceptable on the world market must also be disregarded ; Whereas Article 3 of Regulation No 115/67/EEC provides that, where no offer or quotation can be used as a basis for determining the world market price and where it is, moreover, impossible to establish the value of the oil or oil cake processed from such seed, the world market price should be determined on the basis of the most recent known value for oil or oil cake, adjusted to take account of the trend of world prices for competing products by applying to that value the rules set out in Article 2 of Regulation No 1 1 5/67/EEC ; whereas Article 7 of Regula ­ tion No 225/67/EEC defines competing products as those oils or oil cakes, as the case may be, which appear to have been offered in the largest quantities on the world market during the period under consideration ; Whereas Article 3 of Regulation No 225/67/EEC provides that of the offers and quotations taken into consideration, those for delivery c and f should be increased by 0,2 % ; whereas offers and quotations for delivery fas, fob or otherwise should be increased, as appropriate, by loading, transport and insurance costs from the point of shipment or loading to the frontier crossing point ; whereas cif offers and quotations for frontier crossing points other than Rotterdam should be adjusted to allow for the diffe ­ rence in transport and insurance costs as compared with a product delivered cif Rotterdam ; whereas the Commis ­ sion should take account only of the loading, transport and insurance costs which to its knowledge are the lowest ; whereas, finally, offers and quotations for delivery cif Rotterdam should be increased by ECU 0,242 ; Whereas, under Article 6 of Regulation No 115/67/EEC, the price determined for colza, rape and sunflower seeds must also be adjusted by an amount not exceeding the margin, as calculated in accordance with that Article, where that margin may affect the normal disposal of seeds harvested in the Community ; Whereas Article 5 of Regulation No 1 1 5/67/EEC provides that the world market price should be determined for seed of the standard quality for which the target price has been fixed, delivered in bulk : Whereas Council Regulation (EEC) No 1594/83 of 14 June 1983 on the subsidy for oil seeds ('), as last amended by Regulation (EEC) No 1321 /90 (2), laid down rules for granting the subsidy on oil seeds ; whereas, under that Regulation, where the subsidy to be granted is fixed in advance, the amount of such subsidy must be equal to the amount applicable on the day on which the application for advance fixing was lodged, adjusted by the difference between the target price valid on that day and the target price valid on the day on which the seeds are placed under control at an oil or feed mill and, where appro ­ priate, a corrective amount ; whereas Article 35 of Commission Regulation (EEC) No 2681 /83 of 21 September 1983 laying down detailed rules for the appli ­ cation of the subsidy system for oil seeds (3), as last amended by Regulation (EEC) No 2964/91 (4), provides that such adjustment should involve increasing or redu ­ cing the amount of subsidy applicable on the day on which the application was lodged by the corrective amount and the difference between the target prices mentioned in Article 35 of Regulation (EEC) No 2681 /83 : Whereas Article 3 of Regulation No 225/67/EEC provides that offers and quotations relating to products presented otherwise than in bulk should be adjusted by deducting the additional value resulting from that presentation ; whereas offers and quotations relating to a quality other than the standard quality for which the target price was fixed should be adjusted on the basis of the coefficients of equivalence shown in the Annex to that Regulation ; whereas, in the case of offers on the world market for qualities of colza and rape seed other than those listed in that Annex, coefficients of equivalence derived from those listed in that Annex may, pursuant to Article 4 of Regula ­ tion No 225/67/EEC, be applied ; whereas, when derived coefficients are being calculated, account must be taken of the differences between prices for the qualities of seed in question and prices for the qualities listed in that Annex, and of the characteristics of these various seeds ; (') OJ No L 163, 22. 6. 1983, p. 44. (2) OJ No L 132, 23. 5. 1990, p. 15. 0 OJ No L 266, 28. 9 . 1983, p. 1 . Whereas Article 2 of Regulation No 115/67/EEC provides that, where no offer or quotation can be used as a basis for determining the world market price, that price should (4) OJ No L 282, 10 . 10 . 1991 , p. 15 . No L 289/32 19. 10. 91Official Journal of the European Communities Whereas Article 37 of Regulation (EEC) No 2681 /83 provides that the corrective amount must be equal to the difference between the world market price for colza, rape and sunflower seeds and the forward price for those seeds valid for a shipment effected during the month in which the seeds were placed under control at an oil mill, those prices being determined in accordance with Articles 1 , 4 and 5 of Regulation No 115/67/EEC ; whereas, if no offer and no price can be used for such determination, the method of calculation provided for in Article 37 of Regu ­ lation (EEC) No 2681 /83 should be used ; whereas the abovementioned difference may be adjusted in accordance with Article 38 of Regulation (EEC) No 2681 /83, account being taken of the prices of the main competing cereals ; (b) for Member States other than those referred to in (a), the difference between :  the agricultural conversion rate, and  the average rate of the ecu as published in the C Series of the Official Journal of the European Communities during a period to be determined multiplied by the factor referred to in the second indent of point (a) ; Whereas Regulation (EEC) No 1813/84 specifies the spot and forward exchange rates and the period to be used for calculating the differential amounts ; whereas in cases where, for one or more months, quotations of forward exchange rates are not available, the rates adopted for the previous months or the following months, as the case may be, must be used ; Whereas the subsidy should be fixed whenever the market situation makes it necessary and in such a way as to ensure its being applied at least once a week ; whereas the subsidy may be altered whenever it becomes obvious that such alteration is necessary ; Whereas it follows from applying these provisions to the offers and quotations known to the Commission that, pursuant to Article 33 of Regulation (EEC) No 2681 /83 the amount of the subsidy in ecus and the amount of the subsidy in each of the national currencies must be fixed in accordance with the Annex to this Regulation ; whereas, pursuant to the same Article, the spot and forward exchange rates for the ecu in national currencies determined in accordance with Article 4 of Regulation (EEC) No 1813/84 must also be published, Whereas the aid for colza, rape or sunflower seed harvested or processed in Spain or Portugal is to be adjusted as provided for in Council Regulation (EEC) No 478/86 (') ; whereas this aid is, for seed harvested in these Member States, to be determined in line with the provi ­ sions of Articles 95 (2) and (3) and 293 (2) and (3) of the Act of Accession ; Whereas Article 33 of Regulation (EEC) No 2681 /83 provides for the publication of the amount of the final subsidy obtained from the conversion into' each of the national currencies of the amount in ecus resulting from the calculation referred to above plus or minus the diffe ­ rential amount ; whereas Article 1 of Commission Regula ­ tion (EEC) No 1813/84 (2), as last amended by Regulation (EEC) No 1 539/90 (3), defined the elements which deter ­ mine the differential amounts ; whereas these elements are equal to the incidence on the target price less percen ­ tage referred to in Article 5, paragraph 1 of the said regu ­ lation or the subsidy of the coefficient derived from the percentage referred to in Article 2 ( 1 ) of Regulation (EEC) No 1 569/72 ; whereas, according to these provisions, this percentage represents : HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annexes hereto. 2. However, the amount of the aid for the 1991 /92 marketing year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 19 October 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marke ­ ting year. (a) for those Member States whose currencies are main ­ tained as between themselves within a spread at any given moment of 2,25 %, the difference between :  the conversion rate used under the common agricultural policy, and  the conversion rate resulting from the central rate multiplied by the correcting factor referred to in Article 6 ( 1 ) of Regulation (EEC) No 1677/85 (4), as last amended by Regulation (EEC) No 2205/90 (*) ; (') OJ No L 53, 1 . 3. 1986, p. 55. (2) OJ No L 170, 29. 6. 1984, p. 41 . (3) OJ No L 145, 8 . 6. 1990, p. 20. (4) OJ No L 164, 24. 6. 1985, p. 6. 0 OJ No L 201 , 31 . 7. 1990, p. 9 . Article 2 This Regulation shall enter into force on 19 October 1991 . 19. 10 . 91 Official Journal of the European Communities No L 289/33 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission No L 289/34 Official Journal of the European Communities 19 . 10. 91 ANNEX I Aids to colza and rape seed other than 'double zero* (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period io o ll (') 12 (') 10 2 (-) 3 0 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta) 17,234 24,204 17,234 40,57 45,71 836,82 136,07 154,76 15,145 13,602 30 357 4 231,29 2 636,73 17,532 24,502 17,532 41,27 46,50 851,29 138.43 157.44 15,407 13,840 30 882 4 290,51 2 681,54 17,790 24,760 17,790 41,88 47,19 863,82 140,46 159,75 15,633 14,045 31 336 4 318,43 2 720,41 17,958 24,928 17,958 42,28 47,63 871,97 141,79 161,26 15,781 14,178 31 632 4 323,89 2 743,22 16,496 23,466 16,496 38,83 43,76 800,98 130,25 148,13 14,496 13,003 29 057 3 932,48 2 526,59 16,774 23,744 16,774 39,49 44,49 814,48 132,44 150,63 14,741 13,225 29 491 3 879,01 2 555,12  Portugal (Esc) 5 130,28 5 192,15 5 245,90 5 276^5 4 980,80 5 008,71 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain . ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current io o 1st period 110 2nd period 12 0 3rd period 1 (') 4th period 2 0 5th period 3 0 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 18,484 25,454 18,484 43,51 49,03 897,51 145,94 165,98 16,243 14,596 32 559 4 546,44 2 825,26 5 391,12 18,782 25,752 18,782 44,22 49,82 911,98 148,30 168,66 16,505 14,834 33 084 4 605,66 2 870,07 5 453,00 19,040 26,010 19,040 44,82 50,50 924,51 150,33 170,98 16,732 15,039 33 538 4 633,58 2 908,95 5 506,74 19,208 26,178 19,208 45,22 50,95 932,67 151,66 172,49 16,880 15,172 33 834 4 639,04 2 931,75 5 537,79 17,746 24,716 17,746 41,78 47,07 861,68 140,12 159,36 15,595 13,998 31 259 4 247,63 2 715,12 5 241,64 18,024 24,994 18,024 42,43 47,81 875,18 142,31 161,85 15,839 14,219 31 693 4 194,16 2 743,65 5 269,56 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain . 19. 10. 91 Official Journal of the European Communities No L 289/35 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 10C) 1st period 11 (') 2nd period 12 0 3rd period M') 4th period 2 (') 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Portugal (Esc) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 25,423 32,614 20,374 47,96 54,04 989,29 160,87 182,96 17,904 16,074 35 888 4 995,43 6 901,88 3 880,27 3 948,67 25,849 33,038 20,798 48,96 55,17 1 009,87 164,21 186,76 18,277 16,412 36 635 5 083,14 6 989,60 3 944,14 4 012,28 26,180 33369 21,129 49,74 56,05 1 025,95 166,83 189,74 18,568 16,676 37 218 5 120,90 7 058,44 3 993,96 4 062,10 26,653 33,840 21,600 50,85 57,30 1 048,82 170,55 193,97 18,982 17,052 38 047 5 197,71 7150,47 4 061,68 4 129,52 26,137 33,339 21,099 49,67 55,97 1 024,49 166,59 189,47 18,541 16,648 37 165 5 060,84 7 050,06 3 985,61 4 055,75 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. 0 For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 DM 2,047710 2,046620 2,045630 2,044930 2,044930 2,042500 Fl 2,309260 2308090 2307010 2,305790 2,305790 2,303410 Bfrs/Lfrs 42,162200 42,137100 42,116600 42,090700 42,090700 42,025600 FF 6,977250 6,973670 6,970560 6,967840 6,967840 6,958790 Dkr 7,896630 7,894970 7,893700 7,890890 7,890890 7,890260 £Irl 0,766435 0,766037 0,765725 0,765695 0,765695 0,764222 £ 0,703783 0,704121 0,704363 0,704361 0,704361 0,704359 Lit 1 531,05 1 532,73 1 534,29 1 536,13 1 536,13 1 541,54 Dr 227,86700 229,98000 232,20400 234,34700 234,34700 240,98600 Esc 1 75,92700 176,20000 176,57400 177,06700 177,06700 178,64500 Pta 129,10200 129,41700 129,67600 129,90000 129,90000 130,57500